 



Exhibit 10.1
AMENDMENT NUMBER SIX TO AMENDED AND RESTATED
CREDIT AGREEMENT
     This AMENDMENT NUMBER SIX TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of June 14, 2005, is entered into between DECKERS OUTDOOR
CORPORATION, a Delaware corporation (“Borrower”), and COMERICA BANK, a Michigan
banking corporation, successor by merger to Comerica Bank-California, a
California banking corporation (“Bank”), with reference to the following facts:
     A. Borrower and UGG Holdings, Inc., a California corporation (“UGG”), on
the one hand, as co-borrowers, and Bank, on the other hand, previously entered
into that certain Amended and Restated Credit Agreement, dated as of
November 25, 2002, as amended by that certain Amendment Number One to Amended
and Restated Credit Agreement, dated as of April 29, 2003, that certain
Amendment Number Two to Amended and Restated Credit Agreement, dated as of
June 27, 2003, and that certain Amendment Number Three to Amended and Restated
Credit Agreement, dated as of August 6, 2003, that certain Amendment Number Four
to Amended and Restated Credit Agreement, dated as of November 13, 2004, and
that certain Amendment Number Five to Amended and Restated Credit Agreement,
dated as of February 28, 2005 (as so amended, the “Agreement”);
     B.           UGG has duly merged with and into Borrower and Borrower is the
surviving entity; and
     C.           Borrower and Bank desire to further amend the Agreement in
accordance with the terms of this Amendment.
     NOW, THEREFORE, in consideration of the foregoing, the parties hereto
hereby agree as follows:
     1.           Defined Terms. All initially capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Agreement.
     2.           Amendment to Section 1.1. The definition of “Revolving Loans
Maturity Date” set forth in Section 1.1 of the Agreement is hereby amended in
its entirety as follows:
“Revolving Loans Maturity Date” means June 1, 2007.
     3.           Amendment to Sections 6.3(a) and (b). Sections 6.3(a) and
(b) of the Agreement are hereby amended in their entirety as follows:
                              (a) (x) as soon as available but not later than
twenty (20) days after the end of each month during which any Obligations were
outstanding (and, so long as no Obligations are outstanding, as soon as
available but not later than twenty (20) days after

 



--------------------------------------------------------------------------------



 



the end of each fiscal quarter), (i) a detailed aging, by total, of the
Accounts, and upon Bank’s request, a reconciliation to the detailed calculation
of the Borrowing Base previously provided to Bank, (ii) a summary aging, by
vendor, of Borrowers’ accounts payable and any book overdraft, (iii) back log
reports, approved purchase order reports, pre-sold Inventory reports, and
Inventory reports, (iv) a Borrowing Base Certificate, (v) an accrued vendor
invoice report (or similar accounts payable and accrual report), and (vi) an
accrued Inventory recap report (or similar accounts payable and accrual report);
and (y) a backlog report on a quarterly basis;
                              (b) as soon as available but not later than thirty
(30) days after the end of each month during which any Obligations were
outstanding (and, so long as no Obligations are outstanding, as soon as
available but not later than thirty (30) days after the end of each fiscal
quarter), a consolidated internally prepared Financial Statement for Borrowers
and the Subsidiaries which shall include Borrowers’ and the Subsidiaries’
consolidated balance sheet as of the close of such period, and Borrowers’ and
the Subsidiaries’ consolidated statement of income and retained earnings and
consolidated statement of cash flow for such period and year to date, certified
by the Chief Financial Officer of Borrowers, to the best of his or her knowledge
after due and diligent inquiry, as being complete and correct and fairly
presenting in all material respects Borrowers’ and its Subsidiaries’ financial
condition and results of operations for such period;
     4.           Representations and Warranties. In order to induce Bank to
enter into this Amendment, Borrower hereby represents and warrants to Bank that:
                   (a)                No Event of Default or Unmatured Event of
Default is continuing;
                   (b)                All of the representations and warranties
set forth in the Agreement and the Loan Documents are true, complete and
accurate in all respects (except for representations and warranties which are
expressly stated to be true and correct as of the Closing Date); and
                   (c)                This Amendment has been duly executed and
delivered by Borrower, and after giving effect to this Amendment, the Agreement
and the Loan Documents continue to constitute the legal, valid and binding
agreements and obligations of Borrower, enforceable in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency, and
similar laws and equitable principles affecting the enforcement of creditors’
rights generally.
     5.           Conditions Precedent to Efectiveness of Amendment. The
effectiveness of this Amendment is subject to and contingent upon the
fulfillment of each and every one of the following conditions:
                   (a)                Bank shall have received this Amendment,
duly executed by Borrower;
                   (b)                No Event of Default, Unmatured Event of
Default or Material Adverse Effect shall have occurred and be continuing; and

2



--------------------------------------------------------------------------------



 



                   (c)                All of the representations and warranties
set forth herein, in the Loan Documents and in the Agreement shall be true,
complete and accurate in all respects as of the date hereof (except for
representations and warranties which are expressly stated to be true and correct
as of the Closing Date).
     6.           Counterparts; Telefacsimile Execution. This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver a manually executed
counterpart of this Amendment but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.
     7.           Integration. The Agreement as amended by this Amendment
constitutes the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and thereof, and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof and thereof.
     8.           Reafirmation of the Agreement. The Agreement as amended hereby
and the other Loan Documents remain in full force and effect.
[remainder of page intentionally left blank; signatures to follow]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Amendment as of the date first hereinabove written.

            DECKERS OUTDOOR CORPORATION, a Delaware
corporation
      By:   /s/ M. Scott Ash         Name:   M. Scott Ash        Title:   Chief
Financial Officer     

     
 
  COMERICA BANK,
a Michigan banking corporation, successor by merger to Comerica Bank-California,
a California
banking corporation

                  By:   /s/ Geoffrey Mathews         Name:   Geoffrey Matthews 
      Title:   Assistant Vice President-Western Division     

4